Title: To George Washington from Joseph Ravara, 10 May 1793
From: Ravara, Joseph
To: Washington, George



SIRE.
10. May. filada 1793.

I AM THE MOST UNFORTUNATE of MAN. I AM in MISERY, Distress, & DISPAIR. I CAN not live this Place, without Pay some thing, or Comit Some Crime.
If your Goodness, your GENEROSITY, your Charity, would assist me, it would be the best of Actions, & in 3. months, by wich time I SHAll be bak, I will, upon my honour, return the money, in the same way I now beg it.
I AM oblige to altered my hand writing, but you are a great Man, and will excuse my necessity.
THIS Action must break my heart, but I must go to join my desolate family.
Your Eccllency will not loose any-thing, and will in this Occasion asist the most unfortunate, but an honest man.

I AM in great want, but 200. Dollars will asist me: If your Eccllenci will DO this SECret Charity, PlEase to send them in a letter to the post Office in BANK notes with this letter bak, the whole direct to Mr MIRANDA. Phila. On Saturday at 3. o clok some body will call for the letter to the Post-office, but the person will not Know me. 200 Dollars are not of great Consequence to you, but will bring to life your Ecclency humble distressed Servant and Admirer.
You would be touched if I could let you know my name—my misfortune &c., but all will be know one day. the ANSWER is humbly RequESTED, & Providence bless you.
